Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 8/24/2020.  In the reply, the applicant amended claims 1-8.  Claims 1-8 are pending.
Drawings have not been objected to.
Rejection of claim 2 based on 112(b) is withdrawn due to amendment.
Objection of claim 4 is withdrawn due to amendment.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/25/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and , as the analyte measurement data, glucose values that…
Claims 6-8 are rejected based on their dependence on claim 3.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2016/0030683) (“Taylor”).
Taylor discloses: A replacement pen cap 18 for a medication injection pen 2 comprising at least one temperature sensor 20 configured to monitor a temperature of medication within the medication injection pen while the replacement pen cap is associated with the medication injection pen, wherein the replacement pen cap is configured to detect possible dosing events; receive analyte measurement data 
At least one temperature sensor is configured to monitor ranges of temperature when the pen cap is associated with the medication injection pen. [0006]
The replacement pen cap is configured to provide at least one of an alarm or alert to a user when a selected threshold temperature value is sensed, wherein an alert is presented when a threshold is exceeded as a visual display and an audible alarm is triggered when the threshold is exceeded and the pen cap receives glucose values that indicate that one or more prior insulin administrations have been ineffective.  [0017, 0043]
The pen cap is configured (e.g., on a user interface 22) to provide data to a user relating to the temperature exposure of the insulin. [0043]
A smart electronics module 20 (Fig. 2) integratable with a medication injection pen comprising at least one temperature sensor configured to monitor a temperature of medication within the medication injection pen while the smart electronics module is enabled, wherein the smart electronics module is configured to detect possible dosing events; receive analyte measurement data from an analyte sensor system (biosensor); determine, subsequent to at least one of the detected possible dosing events, if medication in the medication injection pen is denatured based at least partially on a combination of data from the at least one 
The glucose values are an interstitial fluid glucose level or based on an interstitial fluid glucose level; the glucose values are a blood glucose level correlated to an interstitial fluid glucose level; the glucose values are a blood glucose level. (the biosensor uses impedance spectroscopy as in US 2010/0305499) [0051-0052]. 

Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Taylor does not disclose using ‘glucose levels’ to determine if medication within the injection pen needle/device or a drug delivery cartridge is denatured in combination with the temperature sensor.
	Examiner disagrees. The biosensor of Taylor provides a feedback mechanism and communicates with an IDR, or retrieves information from an IDR RFID chip.  The stored IDR data can contain…among other information exemplified above (compromised, expired or contaminated drug).  Further, the sensor (biosensor) can also have temperature and/or light exposure history.  The biosensor uses these various data points as is necessary for a feedback mechanism.  If the medication was compromised or denatured it follows that the glucose values would reflect this ineffectual insulin delivery.  Thus the S.E.A. Medical System Inc.’s multiparametric approach for detection of degradation, dose, etc.  See 0044-0052.  Figs. 4A-4B describe situations where degraded insulin leads to poorly managed glucose and a way for a patient to identify this scenario. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEANNA K HALL/Primary Examiner, Art Unit 3783